Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 The amendment and remarks, filed 12/30/2021, are acknowledged.  Claims 30, 46, 49, and 142 are amended.  Claims 1-2, 21, 24, 54, 60, 85, 88, 93, 99, 115, 118, and 123 are cancelled.  New claims 146-159 are added.  Claims 30, 46, 49, 142, and 145-159 are pending.  

Election/Restrictions
Newly submitted claims 147-159 fall are a separate invention from those set forth in the restriction requirement mailed on 10/7/2020.  The reasons for a finding of lack of unity of invention were set forth on 10/7/2020.  

Claims 142, 145, and 147-159 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2020.
Claims 30, 46, 49, and 146 are currently under examination.

Claim Objections Withdrawn
The objection to claim 30 as being dependent upon a rejected base claim, is withdrawn in light of applicant’s amendment thereto.



Claim Objections
The objection to claims 46 and 49 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is maintained for the reasons set forth in the previous office action.

Claim Rejections Withdrawn
The rejection of claims 1, 30, and 46 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature) without significantly more is withdrawn.  This rejection was previously withdrawn and was included in error.  

The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al (US Patent 8,486,414, 2013) is withdrawn.  The cancellation of the claim renders the rejection moot.

New Claim Rejections
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30 and 146 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al (US Patent 8,486,414, 2013).
The instant claim is drawn to a composition or fusion protein comprising at least two of various Mtb antigens.
Reed et al disclose compositions, including fusion proteins, comprising combinations of Mtb antigens including Rv3873 and Rv1789 (see column 4, lines 4-34).  A pharmaceutical carrier is also disclosed (see column 32, lines 9-16).



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645